CLECO CORPORATION EXHIBIT 21 Subsidiaries of the Registrant as of December 31, 2009 SUBSIDIARIES OF REGISTRANT OR ORGANIZATION STATE OF INCORPORATION Acadia Partners Pipeline LLC Louisiana Acadia Power Holdings LLC Louisiana Acadia Power Partners, LLC (50% interest) Delaware Attala Transmission LLC Louisiana CLE Intrastate Pipeline Company LLC Louisiana Cleco Evangeline LLC Louisiana Cleco Generation Services LLC Louisiana Cleco Innovations LLC Louisiana Cleco Katrina/Rita Hurricane Recovery Funding LLC Louisiana Cleco Marketing & Trading LLC Louisiana Cleco Midstream Resources LLC Louisiana Cleco Power LLC Louisiana Cleco Support Group LLC Louisiana DeSoto Pipeline Company, Inc. Louisiana Diversified Lands LLC Louisiana Oxbow Lignite Company, LLC Delaware Perryville Energy Holdings LLC Louisiana Perryville Energy Partners, L.L.C. Delaware
